      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 1 of 23



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
RICHARD J. LYMAN, WILLIAM F. WELD, )
and ROBERT D. CAPODILUPO,           )
                                    )
                    Plaintiffs,     )
                                    )            Civil Action
v.                                  )          No. 18-10327-PBS
                                    )
CHARLES D. BAKER, in his official )
capacity as Governor of the         )
Commonwealth of Massachusetts, and )
WILLIAM FRANCIS GALVIN, in his      )
official capacity as Secretary of )
the Commonwealth of Massachusetts, )
                                    )
                    Defendants.     )
______________________________      )

                         MEMORANDUM AND ORDER

                           December 7, 2018

Saris, C.J.

                             INTRODUCTION

     The plaintiffs, two Republicans and one Libertarian,

challenge the constitutionality of Massachusetts’s system for

allocating electors in presidential elections. The plaintiffs

have voted and plan to continue voting in Massachusetts for

presidential candidates who are not members of the Democratic

Party. They allege that their votes for these candidates are

effectively discarded because Massachusetts has adopted a

“winner-take-all” (“WTA”) system for selecting electors. In this

system, the candidate receiving the most votes in Massachusetts


                                    1
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 2 of 23



is awarded all of the Commonwealth’s electors, with the other

candidates receiving no electors. The plaintiffs seek a

declaration that this system violates the United States

Constitution -- both the “one person, one vote” principle rooted

in the Equal Protection Clause of the Fourteenth Amendment

(Count I) and the voters’ freedom of association protected by

the First and Fourteenth Amendments (Count II). In their view,

the Constitution requires a “more equitable” method for

distributing electors, one that allocates electors

proportionately to parties.

     The Complaint seeks a declaration that the WTA system is

unconstitutional and a corresponding injunction. It also asks

the Court to impose a deadline by which state authorities must

implement a valid method of selecting electors.

     The defendants have moved to dismiss based on Rule 12(b)(1)

and Rule 12(b)(6) of the Federal Rules of Civil Procedure. After

hearing, the Court concludes that the Massachusetts winner-take-

all system of selecting electors in presidential elections is

constitutional. The motion to dismiss (Dkt. No. 21) is ALLOWED.

                          FACTUAL BACKGROUND

     The following facts are drawn from the Complaint.

I.   The Parties

     Plaintiff William F. Weld is a registered Libertarian and

the former Republican Governor of Massachusetts. Plaintiffs

                                    2
       Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 3 of 23



Richard J. Lyman and Robert D. Capodilupo are registered

Republicans. All three plaintiffs are Massachusetts residents.

They have consistently voted for non-Democratic candidates for

president, and they intend to continue to do so in future

presidential elections.

      Defendant Charles D. Baker is the Governor of

Massachusetts. Defendant William Francis Galvin is the Secretary

of the Commonwealth, and his office administers elections. Both

are sued in their official capacities.

II.   Winner-Take-All Selection of Electors

      Massachusetts, along with 47 other states and the District

of Columbia, has adopted statutes under which its electors for

president and vice president are appointed on a winner-take-all

(“WTA”) basis. See Mass. Gen. Laws ch. 54, § 118 (stating that

electors “who have received the highest number of votes . . .

shall . . . be deemed to be elected”). Under this system, the

political party of the candidate who receives the most votes in

Massachusetts appoints all of the Commonwealth’s electors. See

id. For example, in 2016, Secretary Hillary Clinton received 60

percent of the votes in Massachusetts and all of its electors.

President Donald Trump received 32.8 percent of the

Massachusetts vote, but none of its electors.

      The end result of the WTA system is that the top vote-

getter receives all of the Commonwealth’s electors, and the

                                     3
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 4 of 23



other candidates receive no electors. This is true regardless of

whether the winning candidate earns a majority or a mere

plurality of the popular vote. See Mass. Gen. Laws ch. 54, § 118

(requiring governor and secretary of state to collect names of

presidential electors who receive more than one-fifth of entire

number of votes cast for electors and deeming the highest vote-

getter the winner). And it applies regardless of whether the

candidate wins by a large margin or a slim one. See id.

     The plaintiffs allege that the WTA system weakens the

influence of Massachusetts voters in presidential elections.

They claim that the WTA system leads candidates to focus

disproportionate attention on “battleground” states that

represent only 35 percent of eligible voters nationwide. In

addition, they allege that the WTA system facilitates outside

interference in presidential elections because a small number of

voters in predictable battleground states exert undue influence

over the presidential election results.

                               DISCUSSION

I.   Standing

     Moving to dismiss pursuant to Fed. R. Civ. P. 12(b)(1), the

defendants’ attack the plaintiffs’ standing to bring this case.

To satisfy standing, “[t]he party invoking federal jurisdiction

bears the burden of establishing [three] elements.” Lujan v.

Defs. of Wildlife, 504 U.S. 555, 561 (1992). First, the

                                    4
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 5 of 23



plaintiff must have suffered an “injury in fact” -- that is, an

invasion of a legally protected interest which is both “concrete

and particularized,” and “actual or imminent,” as opposed to

“conjectural or hypothetical.” Id. at 560. “Second, there must

be a causal connection between the injury and the conduct

complained of.” Id. “Third, it must be ‘likely,’ as opposed to

merely ‘speculative,’ that the injury will be ‘redressed by a

favorable decision.’” Id. at 561 (quoting Simon v. Eastern Ky.

Welfare Rights Org., 426 U.S. 26, 38, 43 (1976)).

     In their brief, the defendants attacked two of these

requirements: injury-in-fact and redressability. At oral

argument, the parties agreed that the injury-in-fact analysis

overlaps with the merits of the plaintiffs’ constitutional

claims. In other words, if WTA is unconstitutional, then the

plaintiffs have suffered an injury-in-fact; otherwise, they have

not. See Erwin Chemerinsky, Federal Jurisdiction § 2.3.2 (4th

ed. 2003) (describing how, in some cases, “deciding whether

there is an injury to a legally protected constitutional

interest . . . requires inquiry into the merits of the case”).

     Accordingly, the Court will proceed directly to analyzing

the plaintiffs’ constitutional claims under the well-established

standard for Fed. R. Civ. P. 12(b)(6). On a motion to dismiss

under Rule 12(b)(6), the Court must analyze whether the

complaint contains sufficient factual matter to state a claim to

                                    5
       Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 6 of 23



relief that is plausible on its face. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S.

662, 678–79 (2009).

II.   “One Person, One Vote” Claim

      The plaintiffs assert that Massachusetts’s WTA system for

allocating electors violates the “one person, one vote”

principle. The defendants argue that this claim is foreclosed by

binding Supreme Court precedent. They also argue that even

without this precedent, the WTA system does not violate “one

person, one vote” because it does not weigh votes in a disparate

or arbitrary fashion. The Court agrees with the defendants on

both points.

      A.   Constitutional Backdrop

      The United States Constitution provides for election of the

president and vice president by electors. U.S. Const. art. II, §

1. It provides that “[e]ach State shall appoint, in such Manner

as the Legislature thereof may direct, a Number of Electors.”

Id. The number of electors for each state is equal to the sum of

its United States Senators and Representatives. See id.

      The method by which the electors select the president and

vice president is set forth in the Twelfth Amendment. See U.S.

Const. amend. XII. The Twelfth Amendment also provides for the

election of the president by the House of Representatives and

the vice president by the Senate when no majority is obtained in

                                     6
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 7 of 23



the electoral college. Id. It has long been observed that the

“electoral college was designed by men who did not want the

election of the President to be left to the people.” Gray v.

Sanders, 372 U.S. 368, 376 n.8 (1963); The Federalist No. 68

(Alexander Hamilton) (describing philosophy behind electoral

college).

     B.     The Williams Decision

     In Williams v. Va. State Bd. of Elections, 288 F. Supp. 622

(E.D. Va. 1968), aff’d, 393 U.S. 320 (1969), a three-judge panel

of the district court rejected a constitutional challenge to

Virginia’s WTA system for selecting electors in a statewide

general election. 622 F. Supp. at 629. The plaintiffs argued

that the WTA system was unfair because it accorded no

representation among the electors to the minority of voters. Id.

at 623. The plaintiffs in that case specifically pressed the

argument, among others, that the WTA system “violates the ‘one-

person, one-vote’ principle of the Equal Protection Clause of

the Fourteenth Amendment, i.e., the weight of each citizen’s

vote must be substantially equal to that of every other

citizen.” Id. at 624. The Supreme Court had recognized the “one

person, one vote” principle as required by the Equal Protection

Claim several years earlier. See Gray, 372 U.S. at 381 (equating

“political equality” with “one person, one vote”); Reynolds v.

Sims, 377 U.S. 533, 568 (1964) (“[A]n individual’s right to vote

                                    7
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 8 of 23



. . . is unconstitutionally impaired when its weight is in a

substantial fashion diluted when compared with votes of [other]

citizens.”).

     After a discussion of the policy arguments against a WTA

system, including the disenfranchisement of voters and the

possibility of “minority candidates” the Court in Williams

stated:

     Notwithstanding, it is difficult to equate the
     deprivations imposed by the [WTA] rule with the denial
     of privileges outlawed by the one-person, one-vote
     doctrine or banned by Constitutional mandates of
     protection. In the selection of electors the rule does
     not in any way denigrate the power of one citizen’s
     ballot and heighten the influence of another’s vote.
     Admittedly, once the electoral slate is chosen, it
     speaks only for the element with the largest number of
     votes. This in a sense is discrimination against the
     minority voters, but in a democratic society the
     majority must rule, unless the discrimination is
     invidious. No such evil has been made manifest here.
     Every citizen is offered equal suffrage and no
     deprivation of the franchise is suffered by anyone.

288 F. Supp. at 627. The Supreme Court summarily affirmed

without opinion. Williams v. Va. State Bd. of Elections, 393

U.S. 320 (1969) (per curiam).

     C.   Effect of Williams in This Case

     The parties disagree over whether Williams controls the

outcome of this case. As a general matter, summary affirmances

from the Supreme Court cannot be read too broadly, and they do

not necessarily endorse the lower court’s reasoning. See Mandel

v. Bradley, 432 U.S. 173, 176 (1977). However, “[t]hey do

                                    8
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 9 of 23



prevent lower courts from coming to opposite conclusions on the

precise issues presented and necessarily decided by those

actions.” Id. For the reasons explained below, the Court

concludes that both prongs are satisfied here, and Williams is

binding.

     The plaintiffs begin by arguing that Williams is not

controlling because of two factual distinctions. First, they

point out that Williams involved ballots that listed the names

of the electors, whereas now, in Massachusetts, only the

candidates’ names appear. See Mass. Gen. Laws ch. 54, § 43

(requiring that electors’ names not be printed on ballot). 1

Second, the plaintiffs point out that Virginia’s electors in the

1960s were not bound to vote for their party’s chosen candidate,

whereas Massachusetts’s electors, by statute, are. See Mass.

Gen. Laws ch. 53, § 8 (requiring presidential electors to

“pledge . . . to vote for the candidate named in the filing”).

But the Court in Williams did not rely on these factors, and the

plaintiffs shed no light on why these distinctions make any

meaningful difference in this case. The Court concludes that

they have no bearing on the close similarity between the issues

decided in Williams and presented in this case.


1
     It is worth mentioning that Massachusetts’s ballots list the
candidates’ names immediately below the disclaimer, “Electors of
president and vice president.” Mass. Gen. Laws ch. 54, § 43. In this
way, voters are made aware that they are voting for a slate of
electors, not the candidates directly.

                                    9
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 10 of 23



     The plaintiffs next argue that “important doctrinal shifts”

since Williams diminish its precedential value. First, they

point out that White v. Regester, 412 U.S. 755 (1973), struck

down the use of a multi-member at-large voting district. The

plaintiffs overstate the importance of this holding vis-à-vis

Williams. White concerned the 1970 reapportionment plan for the

Texas House of Representatives. Id. at 756. The Court first

rejected the lower court’s holding that a 9.9 percent population

differential between districts, standing alone, made out a prima

facie equal protection violation. Id. at 763. After pointing out

that it has “entertained claims that multimember districts are

being used invidiously to cancel out or minimize the voting

strength of racial groups,” the Supreme Court then affirmed the

lower court’s determination that two specific multimember

districts were unconstitutional in light of the state’s history

of discrimination against African-American and Mexican-American

citizens. Id. at 765-70. The White Court carefully limited its

holding, emphasizing that “multimember districts are not per se

unconstitutional.” Id. at 765.

     The plaintiffs do not explain how this holding undercuts

the strength of Williams -- and indeed, it does not. The

plaintiffs argue that Massachusetts’ WTA system is

indistinguishable from the ones that White found to “invidiously

. . . cancel out or minimize the voting strength” of particular

                                   10
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 11 of 23



groups. Id. at 765. But White is readily distinguishable. Unlike

White, the plaintiffs here have alleged no facts to suggest that

Massachusetts’s WTA system was adopted to cancel out the voting

strength of any particular group. Rather, as discussed in more

detail below, the voting process that underlies the WTA system

in Massachusetts is “equally open to participation” by all

voters. Id. at 766.

     Second, the plaintiffs argue that Bush v. Gore, 531 U.S. 98

(2000), eliminated the invidiousness requirement from “one

person, one vote” claims. In Bush, the Supreme Court held:

“Having once granted the right to vote on equal terms, the State

may not, by later arbitrary and disparate treatment, value one

person’s vote over that of another.” 531 U.S. at 104-05. Framed

this way, the plaintiffs seem to be suggesting that, prior to

Bush, a “one person, one vote” claim required proof of conduct

that was invidious, but after Bush, arbitrary and disparate

treatment of voters is sufficient.

     For starters, the precedential value of Bush is unclear, as

the main opinion expressly states that it is “limited to the

present circumstances.” 531 U.S. at 109. In light of this

cautious language, it is unlikely the Supreme Court intended to

overturn Williams. Moreover, Bush does not discuss Williams or

the precise issue decided in it. The Supreme Court “does not

normally overturn, or . . . dramatically limit, earlier

                                   11
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 12 of 23



authority sub silentio.” Shalala v. Ill. Council on Long Term

Care, Inc., 529 U.S. 1, 18 (2000).

     The plaintiffs are correct that some pre-Bush Supreme Court

opinions indicate a violation of the Equal Protection Clause

requires proof of invidiousness. See, e.g., Dusch v. Davis, 387

U.S. 112, 116 (1967) (“[T]he constitutional test under the Equal

Protection Clause is whether there is an ‘invidious’

discrimination.”). But then again, so do some post-Bush

opinions. See, e.g., Harris v. Ariz. Indep. Redistricting

Comm’n, 136 S.Ct. 1301, 1307 (2017) (“[M]inor deviations from

mathematical equality do not, by themselves, make out a prima

facie case of invidious discrimination under the Fourteenth

Amendment . . . .”) (citation and quotation marks omitted).

     In short, the plaintiffs’ argument fails to appreciate

that, over time, the Supreme Court has recognized at least two

types of “one person, one vote” violations -- those based on

invidious discrimination, and those based on arbitrary and

disparate treatment of voters. In Roman v. Sincock, the Court

explained that the Equal Protection Clause requires “faithful

adherence to a plan of population-based representation,” with

minor deviations permissible only when “free from any taint of

arbitrariness or discrimination.” 377 U.S. 695, 710 (1964)

(emphasis added). The disjunctive language is consistent with

Bush in that it indicates that arbitrariness may suffice to

                                   12
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 13 of 23



prove a “one person, one vote” violation, even in the absence of

invidious discrimination. See also Hunter v. Hamilton Cty. Bd.

of Elections, 635 F.3d 219, 234 & n.13 (6th Cir. 2011) (using

“arbitrary and disparate” standard for Equal Protection

challenge, and noting that “a showing of intentional

discrimination has not been required” in prior Supreme Court

cases). Cf. Clements v. Fashing, 457 U.S. 957, 967 (1982)

(“Classification is the essence of all legislation, and only

those classifications which are invidious, arbitrary, or

irrational offend the Equal Protection Clause of the

Constitution.” (emphasis added)). Accordingly, Bush did not

alter the doctrinal requirements of “one person, one vote”

claims.2

     In short, in light of the absence of any material factual

difference or doctrinal shifts, the Court concludes that the

Supreme Court’s summary affirmance in Williams is binding

precedent that requires dismissal of the plaintiffs’ claims.

     D.    WTA and the Equal Protection Clause

     Even if the Court were not bound by Williams, the

plaintiffs’ claims would still fail for reasons that

substantially mirror those given by the three-judge panel in



2
     Even if it had, this would have no bearing on the outcome of this
motion. For the reasons explained below, Massachusetts’s WTA system
does not invidiously discriminate or treat voters in an arbitrary and
disparate fashion.

                                    13
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 14 of 23



that case. The WTA system for selecting electors simply does not

violate the “one person, one vote” principle the way it has been

described so far by the Supreme Court.

     The plaintiffs’ first obstacle is the text of the

Constitution. Article II of the Constitution authorizes each

state to appoint electors “in such Manner as the [state]

Legislature . . . may direct.” U.S. Const. art. II, § 1. The

Supreme Court long ago observed that “from the formation of the

government until now the practical construction of [this] clause

has conceded plenary power to the state legislatures in the

matter of the appointment of electors.” McPherson v. Blacker,

146 U.S. 1, 35 (1892) (emphasis added). For example, a state

legislature could mandate appointment by the people (either at

large or in districts), by the legislature itself, by the

governor, or by the state supreme court. See id.

     Of course, this does not permit states to choose a method

that violates some other provision of the Constitution. And the

plaintiffs here argue that the WTA system chosen by the

Massachusetts legislature violates the “one person, one vote”

rule. The essence of the rule is that, once a geographical unit

for a representative is established, “all who participate in

[an] election are to have an equal vote -- whatever their race,

whatever their sex, whatever their occupation, whatever their



                                   14
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 15 of 23



income, and wherever their home may be in that geographical

unit.” Gray, 372 U.S. at 379.

     On its face, the WTA system in Massachusetts makes none of

these forbidden distinctions. Nor does it necessarily cause

“arbitrary and disparate treatment of the members of [the]

electorate.” Bush, 531 U.S. at 105. The WTA system, standing

alone, does not treat voters differently at all. Massachusetts

counts all presidential and vice-presidential votes equally, and

then awards its electors to whichever party’s candidate obtains

the most votes. In short, this system complies with equal

protection because it does not inherently favor or disfavor a

particular group of voters. See McPherson, 146 U.S. at 40 (“If

presidential electors are appointed by the legislatures, no

discrimination is made; if they are elected in districts where

each citizen has an equal right to vote, the same as any other

citizen has, no discrimination is made.”).

     The heart of the plaintiffs’ assertion of unfairness

revolves around their understanding that Massachusetts’s WTA

system functions as a two-step election. First, voters cast

ballots for presidential candidates. Second, the votes are

tallied, and the WTA system awards all of the Commonwealth’s

electors to the winner and zero electors to the candidates of

the non-dominant parties. The plaintiffs argue that, in this

way, the WTA system discards the votes for the non-dominant

                                   15
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 16 of 23



candidates because of where those voters live and the political

party with which they associate.

     According to the plaintiffs, such a two-step system closely

resembles one the Supreme Court declared unconstitutional in

Gray. There, the Georgia legislature implemented a “county unit”

system for electing statewide representatives. Gray, 372 U.S. at

371. The county unit system allowed the candidate who won the

popular vote in a county to obtain the entire unit vote of that

county. Id. at 381 n.12. “Thus if a candidate won 6,000 of

10,000 votes in a particular county, he would get the entire

unit vote, the 4,000 other votes for a different candidate being

worth nothing and being counted only for the purpose of being

discarded.” Id. The end result of this system “weight[ed] the

rural vote more heavily than the urban vote and weight[ed] some

small rural counties heavier than other larger rural counties.”

Id. at 379. This, the Court held, violated the “one person, one

vote” principle. Id. at 381.

     The plaintiffs’ analogy to Gray falls short. Indeed, Gray

itself expressly distinguished any resemblance between the

county unit system and the electoral college as “inapposite.”

Id. at 378. The Court also noted that, unlike the county unit

system, “[t]he inclusion of the electoral college in the

Constitution, as the result of specific historical concerns,

validated the collegiate principle despite its inherent

                                   16
        Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 17 of 23



numerical inequality . . . .” Id. (footnote omitted) (emphasis

added). In other words, even accepting the plaintiffs’

contention that the electoral college is numerically unfair,

Gray teaches that this is an inequality with which we must live

because it is embedded in the Constitution.

        Moreover, the core constitutional problem from Gray is

absent from the WTA system in Massachusetts. Granted, there are

some superficial similarities between Gray’s county unit system

and the electoral college. But what the Supreme Court deemed

unconstitutional in Gray was not the use of any unit system, but

rather the effect that this particular unit system had in

disparately weighing votes. Under Gray’s unit system, one unit

vote in a rural county represented over 900 residents, whereas

the same vote in a rural county represented over 92,000

residents. Id. at 371. This disparity rendered the system

unconstitutional. See id. at 379. But the plaintiffs have not

explained how Massachusetts’s WTA system inflicts a similar

harm.

        To the extent that the plaintiffs desire nevertheless to

invalidate this system and establish a proportionate one, that

is not something this Court is empowered to do. See Williams,

288 F. Supp. at 629 (opining that any “proposed limitation on

the selection by the State of its presidential electors would

require a Constitutional amendment”); see also City of Mobile,

                                      17
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 18 of 23



Ala. v. Bolden, 446 U.S. 55, 77–79 (1980) (upholding at-large

city commissioner elections and noting that Supreme Court “has

sternly set its face against the claim, however phrased, that

the Constitution somehow guarantees proportional

representation”); Whitcomb v. Chavis, 403 U.S. 124, 158-60

(1971) (holding that multimember districts for state general

assembly -- despite “their winner-take-all aspects” -- did not

violate Equal Protection Clause “simply because the supporters

of losing candidates have no legislative seats assigned to

them”).

     The Court also observes that other lower courts have

rejected similar equal protection challenges to WTA systems. See

Williams v. North Carolina, Civ. No. 17-00265, 2017 WL 4935858,

at *1 (W.D.N.C. Oct. 31, 2017), aff’d sub nom. Williams v. N.C.

State Bd. of Elections, 719 F. App’x 256 (4th Cir. 2018)

(rejecting plaintiff’s challenge to North Carolina’s WTA system

as “decisively foreclosed by binding precedent”); Conant v.

Brown, 248 F. Supp. 3d 1014, 1025 (D. Or. 2017) (noting that

“Williams is still good law” which defeated plaintiff’s

challenge to Oregon’s WTA system), aff’d, 726 F. App’x 611 (9th

Cir. 2018).

     There may be valid policy arguments for and against a WTA

system for appointing electors -- and, indeed, for and against

the electoral college itself. Under the Constitution and Supreme

                                   18
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 19 of 23



Court precedent, though, Massachusetts’s WTA system does not

violate the “one person, one vote” rule.

III. Freedom of Association Claim

     The plaintiffs’ other constitutional claim is based on the

First Amendment’s protection of the freedom to associate. The

theory behind this claim was most recently articulated in

Justice Kagan’s concurrence in Gill v. Whitford, 138 S. Ct. 1916

(2018). In Gill, the Supreme Court unanimously agreed that a

group of plaintiffs challenging Wisconsin’s legislative

districts as unconstitutionally gerrymandered in violation of

the Equal Protection Clause’s “one person, one vote” principle

had failed to prove that they suffered concrete, individualized

harm for purposes of standing. See 138 S. Ct. at 1923, 1931-32.

     Justice Kagan wrote separately to discuss the First

Amendment theory of constitutional harm. Joined by three

justices, she explained that partisan gerrymandering may

“infringe the First Amendment rights of association held by

parties, other political organizations, and their members.” Id.

at 1938 (Kagan, J., concurring). That is, there are “significant

First Amendment concerns . . . when a State purposely subjects a

group of voters or their party to disfavored treatment.” Id.

(citations and quotation marks omitted). This “associational

harm” arises from the reality that a partisan gerrymander may

“ravage[] the party [a citizen] works to support.” Id. Members

                                   19
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 20 of 23



of such a “disfavored party” are “deprived of their natural

political strength” and “may face difficulties fundraising,

registering voters, attracting volunteers, generating support

from independents, and recruiting candidates to run for office

(not to mention eventually accomplishing their policy

objectives).” Id.

     Justice Kagan’s opinion drew extensively from the

concurring opinion of Justice Kennedy in Vieth v. Jubelirer, 541

U.S. 267 (2004), another partisan gerrymandering case that

focused on the Equal Protection Clause but included an

alternative theory under the First Amendment. See 541 U.S. at

314 (Kennedy, J., concurring in the judgment). There, Justice

Kennedy opined that “[t]he First Amendment may be the more

relevant constitutional provision in future [partisan

gerrymandering] cases” because the First Amendment prohibits

“burdening or penalizing citizens because of their participation

in the electoral process, their voting history, their

association with a political party, or their expression of

political views.” Id. By “subjecting a group of voters or their

party to disfavored treatment by reason of their views,” the

state improperly infringes on “the ability of citizens to band

together in promoting among the electorate candidates who

espouse their political views.” Id. (quoting California



                                   20
      Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 21 of 23



Democratic Party v. Jones, 530 U.S. 567, 574 (2000)) (emphasis

added).

      The plaintiffs allege that Massachusetts’s WTA system works

a similar harm by “discarding” or “diluting” the votes of

minority party members who, by virtue of WTA, get no voice in

the electoral college. They argue that this amounts to an

improper burden under the First Amendment. But unlike a partisan

gerrymander, Massachusetts’s WTA system does not purposely

burden any particular individual, group, or party “by reason of

[its] views.” Id. Rather, whatever disadvantage the losing party

and its members suffer is a function solely of their lack of

electoral success. The WTA system in Massachusetts sets the

stakes, but it does not help or hurt one group’s chances of

winning the Commonwealth’s electors. As a result, the

plaintiffs’ complaint does not allege an associational burden

for purposes of a First Amendment claim.

IV.   Redressability

      The plaintiffs have failed to allege legally cognizable

injuries under the Equal Protection Clause or the First

Amendment. Therefore, they have also failed to allege an injury

to a legally protected interest for purposes of standing. Given

this conclusion, the Court need not reach the issue of

redressability, another prong of the standing inquiry.

Accordingly, I address it only briefly.

                                    21
       Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 22 of 23



       The plaintiffs argue that the Court could redress their

claimed injury simply by preventing the defendants from using

the WTA system “or any other system that fails to treat each

Massachusetts citizen’s vote for the [p]resident in an equal

manner including selection by Congressional District vote.” At

oral argument, the plaintiffs elaborated, asking the Court to

require a system that awards electors in proportion to each

party’s share of the vote for all parties whose share exceeds a

certain (as yet unspecified) threshold.

       Ordering a state to implement a particular type of elector-

allocation system would raise serious constitutional and

federalism concerns. As already discussed, the text of the

Constitution expressly provides that “[e]ach State shall appoint

[its electors] in such Manner as the Legislature thereof may

direct.” U.S. Const. art. II, § 1. The Supreme Court has

interpreted this language to mean that “the state legislature’s

power to select the manner for appointing electors is plenary.”

Bush, 531 U.S. at 104 (2000) (discussing McPherson, 146 U.S. at

35).

       Again, it does not follow that a state may exercise this

power “in such a way as to violate express constitutional

commands.” Williams v. Rhodes, 393 U.S. 23, 29 (1968). But here,

the plaintiffs ask the Court to affirmatively dictate what type

of elector-allocation system Massachusetts must use (i.e., one

                                     22
     Case 1:18-cv-10327-PBS Document 52 Filed 12/07/18 Page 23 of 23



that allocates electors in proportion to the votes obtained by

each party). The Court doubts that it has the constitutional

power to order a state to do this. Instead, the plaintiffs’

proposed limitations on a state’s allocation of electors would

require a constitutional amendment. See Williams, 288 F. Supp.

at 629 (“[A]ny other proposed limitation on the selection by the

State of its presidential electors would require a

Constitutional amendment.”). Therefore, the plaintiffs’ claim is

unredressable in federal court.

                                 ORDER

     The defendants’ motion to dismiss (Dkt. No. 21) is ALLOWED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   23
